                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


BOS GMBH & CO. KG, et al.,                        17-10461-TGB

                  Plaintiffs,
                                           OPINION AND ORDER
      vs.                                 CONSTRUING DISPUTED
                                         CLAIM TERMS (ECF Nos. 36,
MACAUTO USA, INC., et al.,                        37, 38)

                  Defendants.


     This is a patent infringement case in which Plaintiffs BOS GmbH

& Co. KG and BOS Automotive Products, Inc. (collectively, “BOS”) allege

that Defendants Macauto USA, Inc. and Macauto Industrial Co., Ltd.

(collectively, “Macauto”) have infringed upon U.S. Patent No. 7,188,659,

entitled “Injection-Molded Plastic Guide Rail” (the “‘659 Patent”).

     Pursuant to this Court’s standard procedure, the parties were to

identify the disputed claim terms within the ‘659 Patent that are mate-

rial to the infringement and validity issues in this case. The parties have

submitted written briefs explaining their positions on how the disputed

claim terms should be construed. ECF Nos. 36, 37, 38. The Court previ-

ously held oral argument. ECF No. 40. In this opinion and order, the



                                    1
Court construes the disputed claim terms identified by the parties, pur-

suant to the procedure set forth in Markman v. Westview Instruments,

Inc., 517 U.S. 370 (1996).

                     I. PROCEDURAL HISTORY

     The United States Patent and Trademark Office (“USPTO”) issued

the ‘659 Patent on March 13, 2007 to Plaintiff BOS GmbH & Co. KG. The

‘659 Patent is directed to a moveable window shade for motor vehicles.

The window shade includes plastic injection-molded guide rails that have

undercut guide grooves. The guide rails are easier and less costly to man-

ufacture than previous guide rails because they can be formed with in-

jection-molding tools that do not require movable cores to form the un-

dercut guide grooves. Pl. Br. Ex. A, ECF No. 36-2.

     On February 13, 2017, BOS filed this patent infringement case

against Macauto, alleging that Macauto’s retractable rear window shade

products infringe the ‘659 Patent. ECF No. 1.

     On January 12, 2018, Macauto filed a petition to institute an inter

partes review (“IPR”) before the USPTO’s Patent Trial and Appeal Board

(“PTAB”) to challenge the patentability of the ‘659 Patent (“Macauto’s




                                    2
IPR Petition”). On February 13, 2018, the Court denied Defendants’ mo-

tion to stay proceedings pending conclusion of the IPR. ECF No. 29. On

June 27, 2018, the PTAB denied Macauto’s IPR Petition, and no IPR was

instituted. Pl. Br. Ex. B, ECF No. 36-3.

                II. LAW OF CLAIM CONSTRUCTION

     Patent claims are short and concise statements that define the

“metes and bounds” of the patented invention. Each claim is written in

the form of a single sentence. Claim construction describes the procedure

by which courts determine the meaning of a disputed term contained in

a claim. “The construction of claims is simply a way of elaborating the

normally terse claim language: in order to understand and explain, but

not to change, the scope of the claim.” Scripps Clinic & Research Found.

v. Genentech, Inc., 927 F.2d 1565, 1580 (Fed. Cir. 1991), overruled in part

on other grounds, Abbott Labs. v. Sandoz, Inc., 566 F.3d 1282, 1293 (Fed.

Cir. 2009) (en banc). The construction of key terms in patent claims plays

a critical role in nearly every patent infringement case. Claim construc-

tion is central to both a determination of infringement and validity of a

patent. The judge, not a jury, is to determine the meaning of the disputed

claim terms as a matter of law. Markman, 517 U.S. at 372, 391.



                                    3
     A court has two primary goals in construing the disputed claim

terms. The first goal is to determine the scope of the patented invention

by interpreting the disputed claim terms to the extent needed to resolve

the dispute between the parties. The second goal is to provide a construc-

tion for the term that the jury will understand in the context of the patent

specification and prosecution history of the patent. See, e.g., Power-One,

Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1348 (Fed. Cir. 2010) (“The

terms, as construed by the court, must ensure that the jury fully under-

stands the court’s claim construction rulings and what the patentee cov-

ered by the claims.”); U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554,

1568 (Fed. Cir. 1997) (“Claim construction is a matter of resolution of

disputed meanings and technical scope, to clarify and when necessary, to

explain what the patentee covered by the claims, for use in the determi-

nation of infringement.”). The Court’s claim construction ruling forms

the basis for the ultimate jury instructions. See IPPV Enters., LLC v.

Echostar Commc’ns Corp., 106 F. Supp. 2d 595, 601 (D. Del. 2000).

     The seminal case setting forth the principles for construing dis-

puted claim terms is Phillips v. AWH Corporation, 415 F.3d 1303 (Fed.

Cir. 2005) (en banc). According to Phillips, the words of the claim are



                                     4
generally given their “ordinary and customary” meaning, i.e. “the mean-

ing that the term would have to a person of ordinary skill in the art in

question at the time of the invention.” Id. at 1312–13. The person of

ordinary skill in the art views the claim term in light of the entire intrin-

sic record: the claim, other parts of the patent, and, if in evidence, the

prosecution history of the patent before the USPTO. Id. at 1313–14. The

court normally should not read limitations or features of the exemplary

embodiments discussed in the patent specification into the claims. Id. at

1323–24.

     The prosecution history of the patent can often inform the meaning

of the claim language by demonstrating how the inventor understood the

invention. However, because the prosecution history is an ongoing nego-

tiation between the patent office and the patent owner, rather than the

final product of that negotiation, it often lacks the clarity of the patent

itself and is therefore generally less useful for claim construction pur-

poses. Id. at 1317.

     In discerning the meaning of claim terms, resorting to dictionaries

and treatises also may be helpful. Id. at 1320–23. However, a court

should not rely on extrinsic evidence in a way that would diminish the



                                     5
public notice function of patents. Id. In the end, the construction that

stays true to the claim language and most naturally aligns with the pa-

tent’s description of the invention will be the correct construction. Id. at

1316.

        It is proper for the Court to construe the disputed claim terms in

the context of the infringement or invalidity dispute by viewing the ac-

cused device or prior art. Viewing the accused device or prior art allows

the Court to construe the claims in the context of the dispute between the

parties, not in the abstract. “While a trial court should certainly not pre-

judge the ultimate infringement analysis by construing claims with an

aim to include or exclude an accused product or process, knowledge of

that product or process provides meaningful context for the first step of

the infringement analysis, claim construction.” Wilson Sporting Goods

Co. v. Hillerich & Bradsby Co., 442 F.3d 1322, 1326–27 (Fed. Cir. 2006).

Without “the vital contextual knowledge of the accused products,” a

court’s claim construction decision “takes on the attributes of something

akin to an advisory opinion.” Lava Trading, Inc. v. Sonic Trading Mgmt.,

LLC, 445 F.3d 1348, 1350 (Fed. Cir. 2006).




                                     6
       III. THE ‘659 PATENT AND BOS’S INFRINGEMENT
                        ALLEGATIONS

     The ‘659 Patent describes a guide rail (16) that has an undercut

guide groove (27). In a first embodiment, shown in Figure 3, reproduced

below, the guide rail (16) has an outer part (41) that defines the undercut

guide groove (27). In a second embodiment, shown in Figures 4 and 5,

reproduced below, the guide rail (16) has first and second parts (63, 64)

that are interconnectable to define the undercut guide groove (27).




     As shown in Figures 1 and 2, reproduced below, two of the guide

rails (16) are used in a moveable window shade (14) for motor vehicles.

In addition to the guide rails (16), the window shade (14) has a strip-

shaped shade (15). The undercut guide grooves (27) are used to mount



                                    7
the strip-shaped shade (15) for movement between the guide rails (16).

The undercut guide grooves (27) have slots (28) through which the un-

dercut guide grooves (27) open outwardly in the direction of the strip-

shaped shade (15). The strip-shaped shade (15) is mounted using guides

(23, 24) that have neck parts (25) through the slots (28), and guide mem-

bers (26) received in the undercut guide grooves (27). Relatedly, the un-

dercut guide grooves (27) have narrower rectangular sections (44) that

correspond to the slots (28), and wider circular sections (43) whose diam-

eters are adapted to the diameters of the guide members (26). In addition

to guiding the guide members (26), the undercut guide grooves (27) pre-

vent the release of the guide members (26) from the undercut guide

grooves (27).




                                    8
     Each guide rail (16) is a plastic injection-molded part. Despite the

undercut guide groove (27), each guide rail (16) can be formed with injec-

tion-molding tools that do not require movable cores to form the undercut

guide groove (27). In the first embodiment, the outer part (41) of the

guide rail (16) is elastically deformable. Accordingly, the outer part (41)

can be removed from a mold core that produces the circular section (43)

and the rectangular section (44). Specifically, the outer part (41) can be

widened enough for the mold core to slide through the slot (28), and sub-

sequently spring back into shape. In the second embodiment, the first

and second parts (63, 64) of the guide rail (16) are essentially free of un-

dercuts.

     The ‘659 Patent has forty-three claims, including independent

claims 1, 22, 33, 37 and 43. Independent claims 1, 33 and 43 and depend-

ent claims 2-21 and 34-36 are drawn to the first embodiment of the guide

rail (16). Claims 1-21 are drawn to one guide rail (16) by itself and claims

33-36 and 43 are drawn to the combination of at least one guide rail (16)

with the strip-shaped shade (15) and other elements of the window shade

(14). Independent claims 22 and 37 and dependent claims 23-32 and 38-

42 are drawn to the second embodiment of the guide rail (16). Claims 22-



                                     9
32 are drawn to one guide rail (16) by itself and claims 33-36 and 43 are

drawn to the combination of at least one guide rail (16) with the strip-

shaped shade (15) and other elements of the window shade (14). See ‘659

Patent at 8:5-12:16.

     BOS alleges that Macauto infringes claims 22-26, 29, 32, 37-39 and

42 of the ‘659 Patent. The asserted claims are drawn to the second em-

bodiment of the guide rail (16). With respect to the second embodiment,

according to the claims, the first and second parts (63, 64) of the guide

rail (16) have grooves that define the undercut guide groove (27). How-

ever, the specification of the ‘659 Patent does not use the term “grooves”

to describe how the undercut guide groove (27) is defined. Instead, in the

“Detailed Description of the Preferred Embodiments” section, the ‘659

Patent describes that the first and second parts (63, 64) of the guide rail

(16) have limbs (66, 69), and that to form the undercut guide groove (27),

the limbs (66, 69) have supplementary outside contours related to the

circular section (43) and the rectangular section (44). See ‘659 Patent at

6:28-51. As shown in BOS’s annotated Figure 4, reproduced below, both

BOS and Macauto point to the supplementary outside contours of the




                                    10
limbs (66, 69) as corresponding to the claimed “grooves” of the first and

second parts (63, 64) that define the undercut guide groove (27).




     In the second embodiment of the guide rail (16), the limb (66) has a

web (68), and the limb (69) has a groove (71) that accommodates the web

(68). As shown in Macauto’s 3D rendering of Figures 5 and 6, reproduced

below, the web (68) has spaced-apart tabs (72), and the groove (71) has

openings (73). The tabs (72) are inserted into the openings (73) to hold

the first and second parts (63, 64) in the correct position in the longitudi-

nal direction of the guide rail (16). Moreover, the tabs (72) have ribs (74),

and the walls of the openings (73) are welded or bonded to the ribs (74).



                                     11
 IV. CLAIM CONSTRUCTION ANALYSIS FOR THE DISPUTED
                   CLAIM TERMS

     The parties request that the Court construe five terms in the as-

serted claims: (i) “groove,” (ii) “said connecting parts/portions…being in-

terconnectable,” (iii) “undercut guide groove,” (iv) “web,” and (v) “integral

component.”

     The asserted claims are reproduced below with reformatting to in-

clude each clause in its own paragraph, and with the disputed claim

terms underlined and in bold:

                 22. A guide rail arrangement (16) for window
           shades (14) in motor vehicles comprising an first
           part (63) in the form of an elongated molded part,
           said first part (63) including a first connecting por-
           tion (68) and

                                     12
      an elongated section formed with a groove
that is essentially free of undercuts and extends
continuously over at least a part of the length of
the guide rail arrangement,
      a second part (64) in the form of an elongated
molded part, said second part (64) having a second
connecting portion (71) and an elongated section
formed with a groove that is essentially free of
undercuts and extends continuously over at least
a part of the length of said guide rail arrangement
(16); and
      said connecting parts (68, 71) of said first
and second parts (63, 64) being interconnecta-
ble to position and retain the first and second
parts (63, 64) relative to one another with said
grooves of said first and second parts (63, 64) de-
fining an undercut guide groove (27).

      23. The guide rail arrangement of claim 22
in which one of said first and second connecting
portions (68, 71) is in the form of a web.

      24. The guide rail arrangement of claim 23
in which one of said first and second connecting
portions (68, 71) includes a groove.

      25. The guide rail arrangement of claim 24
in which said web (68) is formed with extensions
(72).

     26. The guide rail arrangement of claim 25
in which said groove (71) is formed with separate
openings (73) for receiving said extensions (72).

      29. The guide rail arrangement of claim 24
in which one of said first and second parts is made
of a thermoplastic material.



                        13
      32. The guide rail arrangement of claim 22
in which one of said first and second parts (63, 64)
forms an integral component of a section of an
inside lining (6) of a motor vehicle.

      37. A window shade (14) for motor vehicles
comprising
      a rotatably supported window shade shaft
(19), a strip-shaped shade (15) having one edge
fixed to said window shade shaft (19),
      a guide (23, 24) connected to an edge (22) of
the window shade strip (15) distant from said win-
dow shade shaft (19),
      at least one guide rail (16) for receiving and
guiding one end of said window shade guide (23,
24) for relative movement, said guide rail (16) in-
cluding
            a first part (63) in the form of an elon-
      gated molded part having a first connecting
      portion (68) and an elongated section formed
      with a groove that is essentially free of un-
      dercuts and extends continuously over at
      least a part of the length of said guide rail
      arrangement,
            a second part (64) in the form of an
      elongated molded part that includes a second
      connecting portion (71) and a elongated sec-
      tion formed with a groove that is essentially
      free of undercuts and extends continuously
      over at least a part of the length of the guide
      rail arrangement, and
            said connecting portions (68, 71) of
      said first and second parts (63, 64) being in-
      terconnectable to hold the longitudinal
      sections of the first and second parts (63, 64)
      together such that the grooves therein
      forming a guide groove (27) for said win-
      dow shade guide (23, 24).


                         14
                 38. The guide rail arrangement of claim 37
           in which one of said first and second connecting
           portions (68, 71) is in the form of a web, and in
           which one of said first and second connecting por-
           tions (68, 71) includes a groove.

                 39. The guide rail arrangement of claim 38
           in which said web (68) is formed with extensions
           (72) and said groove (71) is formed with separate
           openings (73) for receiving said extensions (72).

                 42. The guide rail arrangement of claim 37
           in which one of said first and second parts (63, 64)
           forms an integral component of a section of an
           inside lining (6) of a motor vehicle.

‘659 Patent at 8:5-12:16.

     The parties agree that the term “guide groove” in claims 22 and 37

of the ‘659 Patent should be construed to mean “a groove that directs or

steadies the motion of something.” Below the Court will address the

proper construction of the disputed claim terms.




                                   15
     A. “groove”

                                             Macauto’s
                           BOS’s Pro-
  Disputed                                   Proposed      Court’s Con-
                 Claims    posed Con-
   Term                                      Construc-      struction
                            struction
                                                tion
“groove”         22, 24,   a long cut or   a long narrow   a long, nar-
                 26, 37,   depression      channel or      row cut,
                 38 and    that, when      depression,     channel or
                 39        viewed in       which is de-    depression
                           crosssection,   fined by hav-
                           has two side-   ing a bottom
                           walls

     The parties request that the Court construe the term “groove” in

claims 22, 24, 26, 37, 38 and 39 of the ‘659 Patent. As reflected by the

reference numbers in the claims, the term is directed to the undercut

guide groove (27) in both the first and second embodiments of the guide

rail (16). With respect to the second embodiment of the guide rail (16),

the term is also directed to the supplementary outside contours of the

limbs (66, 69), and the groove (71) of the limb (69) that accommodates the

web (68) of the limb (66). For reference, the ‘659 Patent also describes

unclaimed grooves. For instance, in the first embodiment, the outer part

(41) of the guide rail (16) has wall sections (47, 49) and hook-shaped tabs

(51, 53) that, together with the wall sections (47, 49), form grooves (52,




                                    16
54). Moreover, in the second embodiment, as shown in Figure 6, the

guide rail (16) is inserted into a groove (78).

     BOS argues that “groove” should be construed to mean “a long cut

or depression that, when viewed in cross-section, has two sidewalls.”

BOS argues that its proposed construction covers various grooves in the

‘659 Patent (specifically, the undercut guide groove (27), the supplemen-

tary outside contours of the limbs (66, 69) and the groove (71)). Relatedly,

BOS argues that the ‘659 Patent is not restrictive toward bottomless

grooves. For instance, BOS states that the groove (71) is bottomless be-

cause it has the openings (73). Moreover, BOS points out that the ‘659

Patent adds qualifying characteristics to various grooves in the ‘659 Pa-

tent (specifically, that the undercut guide groove (27) is undercut, that

the supplementary outside contours of the limbs (66, 69) are essentially

free of undercuts, and that the groove (71) has the openings (73)), but

never restricts them to having bottoms. BOS also argues that its pro-

posed construction is consistent with the Concise-Oxford Dictionary def-

inition of “groove” as “a long, narrow cut or depression in a hard material.”

See Pl. Br. Ex. C, ECF No. 36-4.




                                     17
     Macauto argues that “groove” should be construed to mean “a long

narrow channel or depression, which is defined by having a bottom.” Ma-

cauto argues that its proposed construction covers various grooves in the

‘659 Patent (specifically, the undercut guide groove (27), the grooves (52,

54), the supplementary outside contours of the limbs (66, 69) and the

groove (71)). Macauto argues that the ‘659 Patent does not allow for bot-

tomless grooves. For instance, Macauto points out that the introductory

description of a support part (42) in the “Objects and Summary of the

Invention” section of the ‘659 Patent states that “[i]n the simplest design,

the support part contains a groove that is U-shaped and has parallel

flanks.” Moreover, Macauto points out that the ‘659 Patent names the

bottomless slot (28) a “slot” instead of a “groove.” Macauto also argues

that its proposed construction is consistent with the Merriam-Webster’s

Collegiate Dictionary definition of “groove” as “a long narrow channel or

depression,” as well as the follow-on definitions of “channel,” “gutter,”

“furrow” and “trough.” See Def. Br. Ex. 5, ECF No. 37-1. Macauto also

argues that its proposed construction is consistent with expert testimony

that “to exist in only one part,” a groove’s “two sidewalls would need to

be connected . . . by way of a bottom.” See Def. Br. Ex. 6, ECF No. 37-1.



                                    18
     BOS argues that Macauto’s proposed construction excludes the

groove (71) from the scope of the term because the groove (71) is bottom-

less. Relatedly, BOS disputes Macauto’s argument that the ‘659 Patent

does not allow for bottomless grooves. For instance, BOS states that the

groove (71) does not cease being a “groove” because it has the openings

(73). Moreover, BOS states that the ‘659 Patent does not restrict the

grooves in the ‘659 Patent to having bottoms by naming the bottomless

slot (28) a “slot” instead of a “groove.” BOS also argues that Macauto’s

proposed construction is based on the dictionary definitions of “channel,”

“gutter,” “furrow,” and “trough,” which do not appear in the ‘659 Patent,

instead of the dictionary definition of “groove.” BOS also argues that Ma-

cauto’s proposed construction is based on conclusory observations from

unsworn expert testimony.

     In a separate line of arguments, BOS points out that its proposed

construction is identical to the PTAB’s construction of the term “groove.”

Macauto argues that the PTAB’s construction should be disregarded be-

cause the PTAB applied the broadest reasonable construction standard

used by the USPTO rather than the Phillips standard used by courts.

Macauto contends that the PTAB did not need to construe the term



                                   19
“groove” beyond having two sidewalls to reach its decision. BOS asserts

that constructions are often the same under the broadest reasonable con-

struction standard and the Phillips standard.

     As explained below, the Court finds that the term “groove” should

be construed to mean “a long, narrow cut, channel or depression” accord-

ing to the dictionary definition portions of BOS’s and Macauto’s proposed

constructions.

     The Court finds that the intrinsic evidence of record does not define

the term “groove” or otherwise reveal that the term has a special defini-

tion other than its ordinary meaning. Phillips, 415 F.3d at 1314. Instead,

the ‘659 Patent uses “groove” in a general sense to name various features,

and then adds characteristics to the grooves to help define the invention.

For instance, in both the claims and the specification, the undercut guide

groove (27) is undercut and has the circular section (43) and the rectan-

gular section (44), the supplementary outside contours of the limbs (66,

69) are essentially free of undercuts, and the groove (71) has the openings

(73). According to these characteristics, the undercut guide groove (27)

prevents the release of the guide member (26), the guide rail (16) can be

formed with injection-molding tools that do not require movable cores to



                                    20
form the undercut guide groove (27), and the tabs (72) are inserted into

the openings (73) to hold the first and second parts (63, 64) in the correct

position in the longitudinal direction of the guide rail (16).

      Both BOS’s and Macauto’s proposed constructions are consistent

with the ‘659 Patent in the sense that the exemplary embodiments shown

in the Figures have two sidewalls and bottoms. In the first and second

embodiments of the guide rail (16), the undercut guide groove (27) is

shown in the Figures as having two sidewalls and a bottom. In the second

embodiment of the guide rail (16), the supplementary outside contours of

the limbs (66, 69) and the groove (71) are shown in the Figures as having

two sidewalls and bottoms as well. The same is true for the unclaimed

grooves, including the grooves (52, 54) in the first embodiment of the

guide rail (16) and the groove (78) in the second embodiment of the guide

rail (16).

      However, the intrinsic evidence does not express intent to limit the

claimed grooves to the embodiments shown in the Figures. Phillips, 415

F.3d at 1323–24. Aside from describing that the groove (71) has a “base”

in the lead-up to the description of the openings (73), see ‘659 Patent at

6:51-63, and describing that the unclaimed groove (78) has side walls (81,



                                     21
79) and a base (82), see ‘659 Patent at 7:47-50, the ‘659 Patent does not

demand that they are definitional limitations of the grooves.

     Accordingly, the ‘659 Patent uses the term “groove” within its ordi-

nary meaning. The Court finds that a jury would understand the mean-

ing of “groove.” The Court may need to construe “groove” more specifi-

cally in the future. The intrinsic evidence allows the Court to elaborate

on the ordinary meaning of the term “groove” if the elaboration is helpful

to the jury or if required at the summary judgment stage of the case. See

Lava Trading, Inc., 445 F.3d at 1350.

     Finding nothing in the intrinsic evidence either demanding or pro-

hibiting elaboration on the meaning of the term “groove” to include two

sidewalls and/or bottoms, the Court turns to standard dictionaries for

guidance on “the commonly understood meaning” of the term. Phillips,

415 F.3d at 1322. Neither BOS nor Macauto argues that the dictionary

definition portion of the other party’s proposed construction is incon-

sistent with the ‘659 Patent. Likewise, the Court finds that both BOS’s

and Macauto’s dictionary definitions fairly cover the undercut guide

groove (27), the supplementary outside contours of the limbs (66, 69) and

the groove (71), as well as the unclaimed grooves described by the ‘659



                                   22
Patent. The Court therefore preliminarily adopts BOS’s and Macauto’s

dictionary definitions for its construction of the term, while preserving

the right to modify its claim construction as the infringement and validity

issues become known. See also Section V, infra.

     B. “said connecting parts/portions . . . being
     interconnectable”

                                             Macauto’s
                          BOS’s Pro-                          Court’s
   Disputed                                   Proposed
                   Claims posed Con-                         Construc-
    Term                                      Construc-
                           struction                           tion
                                                 tion
“said connect-     22 and   structures      each           said connect-
ing parts/por-     37       capable of      part/portion   ing parts/por-
tions…being                 connecting      has a means    tions…
interconnecta-              with one an-    of being       having struc-
ble”                        other in a      joined with    tures capable
                            mating fash-    the other      of connecting
                            ion             part/portion   with one an-
                                                           other in a
                                                           mating fash-
                                                           ion

     The parties request that the Court construe the term “said connect-

ing parts/portions . . . being interconnectable” in claims 22 and 37 of the

‘659 Patent. As reflected by the reference numbers in the claims, the

term is directed to the web (68) and the groove (71) of the limbs (66, 69)

of the first and second parts (63, 64) in the second embodiment of the




                                    23
guide rail (16). For reference, with respect to claim 22, non-asserted de-

pendent claims add that the first and second parts (63, 64) are “integrally

connected together” (claim 30), and are both “integrally connected to-

gether” and “connected together by laser welding, ultrasonic welding, or

bonding” (claim 31 and intervening claim 30). The non-asserted depend-

ent claims are directed to welding or bonding the walls of the openings

(73) of the groove (71) to the ribs (74) of the tabs (72) of the web (68).

      BOS argues that “said connecting parts/portions…being intercon-

nectable” should be construed to mean “structures capable of connecting

with one another in a mating fashion.” BOS argues that its proposed

construction covers the web (68) and the groove (71) in the ‘659 Patent.

BOS points out that its proposed construction is consistent with the con-

text of the asserted claims, in which the purpose of “said connecting

parts/portions . . . being interconnectable” is “to position and retain the

first and second parts (63, 64) relative to one another” (claim 22) and “to

hold the longitudinal sections of the first and second parts (63, 64) to-

gether” (claim 37). BOS also argues that its proposed construction is con-

sistent with the Merriam-Webster Collegiate Dictionary definition of “in-

terconnect” as “to connect with one another” or “to be or become mutually



                                     24
connected.” See Pl. Br. Ex. D, ECF No. 36-5. BOS also argues that its

proposed construction is a clearer version of the PTAB’s construction of

“being connectable using the structures of the connecting parts/portions.”

See Pl. Br. Ex. B 9-11, ECF No. 36-3.

     Macauto argues that “said connecting parts/portions . . . being in-

terconnectable” should be construed to mean “each part/portion has a

means of being joined with the other part/portion.” Macauto argues that

its proposed construction follows from the introductory description of the

web (68) and the groove (71) in the “Objects and Summary of the Inven-

tion” section of the ‘659 Patent as “connecting means” that “cooperate”

with one another. Macauto argues that the ‘659 Patent does not exclude

non-mating techniques for connecting the first and second parts (63, 64).

For instance, the introductory description of the first and second parts

(63, 64) in the “Objects and Summary of the Invention” section of the ‘659

Patent states that they “may at least sectionally be integrally connected

to one another. Such an integral connection can be produced by means of

laser welding, ultrasonic welding, bonding or other connecting tech-

niques.” The ‘659 Patent describes that the walls of the openings (73) are

welded or bonded to the ribs (74). Accordingly, Macauto states it could



                                   25
agree with BOS’s proposed construction without “in a mating fashion.”

Macauto also argues that its proposed construction is consistent with the

Merriam-Webster’s Collegiate Dictionary definitions of “interconnected”

as “mutually joined or related” and “connectable” as “to become joined.”

See Def. Br. Ex. 5, ECF No. 37-1.

     BOS argues that Macauto’s proposed construction does not provide

objective boundaries on the scope of the term. For instance, BOS states

that Macauto’s proposed construction covers connecting parts/portions

that have magnets and adhesive strips. BOS also disputes Macauto’s

argument that the ‘659 Patent is not restrictive toward non-mating tech-

niques for connecting the first and second parts (63, 64). For instance,

BOS argues that the ‘659 Patent describes non-mating techniques for

connecting the first and second parts (63, 64) to supplement, not substi-

tute for, the web (68) and the groove (71).

     As explained below, the Court finds that the term “said connecting

parts/portions . . . being interconnectable” will be construed to mean “said

connecting parts/portions . . . having structures capable of connecting

with one another in a mating fashion.”




                                    26
     The Court finds that the ‘659 Patent defines the term “said connect-

ing parts/portions…being interconnectable” by consistently drawing a

distinction between the way the first and second parts (63, 64) are “inter-

connected,” on the one hand, and “integrally connected” (or simply “con-

nected”), on the other hand. Phillips, 415 F.3d at 1314.

     In the introductory description of the first and second parts (63, 64)

in the “Objects and Summary of the Invention” section, the ‘659 Patent

states:

                 Connecting means are provided on both
           parts in order to position the two parts relative to
           one another. The connecting means also may ex-
           tend over the entire length of both parts. For ex-
           ample, one of the connecting means may consist of
           a web that cooperates with another connecting
           means in the form of a groove. The web may con-
           tain pins that engage into additional openings in
           the groove in order to effect proper positioning in
           the longitudinal direction of the guide groove.

‘659 Patent at 2:37-45. After referring to them as “the two interconnected

parts,” the ‘659 Patent goes on to describe that: “The two parts may at

least sectionally be integrally connected to one another. Such an integral

connection can be produced by means of laser welding, ultrasonic welding,

bonding or other connecting techniques.” ‘659 Patent at 2:61-64.




                                    27
     In the “Detailed Description of the Preferred Embodiments” section,

the ‘659 Patent describes that:

                  On the opposite side of the slot 68 [sic, 28] [as
           the limb 67 and the web 68], the limb 69 protrudes
           upwardly over the slot 28 by a certain distance and
           is provided with a groove 71 that accommodates
           the web 68 in the mounted condition as shown.
           The web 68 and the groove 71 extend over the en-
           tire length of the guide rail 16.

                 In order to hold the two parts 63 and 64 in
           the correct position in the longitudinal direction of
           the guide rail 16, the web 68 carries tabs 72 that
           are spaced apart by distances of approximately 5
           cm–10 centimeter, as shown in FIG. 5. In the in-
           stalled condition the tabs 72 are inserted into rec-
           tangular openings 73 provided in the base of the
           groove 71, namely in an extension thereof.

                 Ribs 74 may be provided on the tabs 72, as
           shown in FIG. 5. These ribs make it possible to lo-
           cally weld the respective wall of the opening 73 to
           the rib 74. This can be effected by means of ultra-
           sonic welding, namely by pressing corresponding
           sonotrodes at these locations, or alternatively, the
           parts may be welded to one another by means of
           laser welding.

‘659 Patent at 6:51-7:3.

     In view of this description of the first and second parts (63, 64) in

the ‘659 Patent, the context of the asserted claims is that the purpose of

“said connecting parts/portions . . . being interconnectable” is “to position



                                     28
and retain the first and second parts (63, 64) relative to one another”

(claim 22) and “to hold the longitudinal sections of the first and second

parts (63, 64) together” (claim 37). For added context, with respect to

claim 22, non-asserted dependent claims add that the first and second

parts (63, 64) are “integrally connected together” (claim 30), and are both

“integrally connected together” and “connected together by laser welding,

ultrasonic welding, or bonding” (claim 31 and intervening claim 30).

     The ‘659 Patent consistently draws a distinction between the way

the first and second parts (63, 64) are “interconnected” using the web (68)

and the groove (71) and/or the tabs (72) and the openings (73), on the one

hand, and “integrally connected” (or simply “connected”) by welding or

bonding the walls of the openings (73) to the ribs (74), on the other hand.

And, as BOS suggests, the ‘659 Patent describes the “connecting” tech-

niques for connecting the first and second parts (63, 64) to supplement,

not replace, the “interconnecting” techniques.      The Court finds that

BOS’s proposed construction fairly explains this distinction in a way that

is helpful to the jury, and therefore adopts BOS’s proposed construction

for its construction of the term “said connecting parts/portions . . . being

interconnectable.” In addition to being consistent with the ‘659 Patent



                                    29
as set forth above, this construction is consistent with both parties’ dic-

tionary definitions.

     C. “undercut guide groove”

                                        Macauto’s
                           BOS’s Pro-
   Disputed                             Proposed           Court’s Con-
                 Claim     posed Con-
    Term                                Construc-           struction
                            struction
                                           tion
“undercut        22    a guide        an undercut          a guide
guide groove”          groove which groove that            groove which
                       includes an    directs or           includes an
                       indentation or steadies the         indentation or
                       overhanging    motion of            overhanging
                       portion such   something            portion that,
                       that forming                        if the guide
                       the structure                       groove was
                       using a sim-                        formed in a
                       ple two-part                        single molded
                       mold would                          part using a
                       be impractical                      simple two-
                                                           part mold,
                                                           would make
                                                           ejecting the
                                                           single molded
                                                           part from the
                                                           simple two-
                                                           part mold al-
                                                           most impossi-
                                                           ble without
                                                           the single
                                                           molded part
                                                           being able to
                                                           widen and
                                                           spring back
                                                           into shape



                                    30
     The parties request that the Court construe the term “undercut

guide groove” in claim 22 of the ‘659 Patent. As reflected by the reference

numbers in the claims, the term is directed to the undercut guide groove

(27) in both the first and second embodiments of the guide rail (16).

     BOS argues that “undercut guide groove” should be construed to

mean “a guide groove which includes an indentation or overhanging por-

tion such that forming the structure using a simple two-part mold would

be impractical.” BOS argues that its proposed construction is consistent

with the description of the undercut guide groove (27) in the ‘659 Patent.

BOS also argues that its proposed construction, like the ‘659 Patent,

comes from the context of injection molding automotive parts, and is con-

sistent with the PLASTIC PRODUCT DESIGN textbook’s introduction of an

“undercut” as “an indentation or projection on a molded part which

makes ejection from the simple two-part mold almost impossible.” See Pl.

Br. Ex. E, ECF No. 36-6.

     Macauto argues that “undercut guide groove” should be construed

to mean “an undercut groove that directs or steadies the motion of some-

thing.” Macauto’s proposed construction amounts to adding “undercut”

to the parties’ agreed construction of “guide groove.” Pointing out that



                                    31
the ‘659 Patent does not consistently use the word “undercut” in the name

of the undercut guide groove (27), Macauto argues that its proposed con-

struction is consistent with the “interchangeable” use of “undercut guide

groove” and “guide groove” in the ‘659 Patent. Specifically, Macauto ar-

gues that although the addition of “undercut” is warranted because “un-

dercut” is in the term itself, the term “undercut guide groove” should oth-

erwise be construed to mean the same thing as the term “guide groove.”

     BOS argues that Macauto’s proposed construction is really no con-

struction at all, and therefore unhelpful to a jury.

     As explained below, the Court finds that the term “undercut guide

groove” should be construed to mean “a guide groove which includes an

indentation or overhanging portion that, if the guide groove was formed

in a single molded part using a simple two-part mold, would make eject-

ing the single molded part from the simple two-part mold almost impos-

sible without the single molded part being able to widen and spring back

into shape.”

     The intrinsic evidence of record does not define the term “undercut

guide groove” or otherwise reveal that the term has a special definition

other than its ordinary meaning. See Phillips, 415 F.3d at 1314.



                                    32
     Instead, the ‘659 Patent assumes that a person of ordinary skill in

the art already understands the concept of an undercut. For instance,

with respect to both the first and second embodiments of the guide rail

(16), the ‘659 Patent simply uses “undercut” in the name of the undercut

guide groove (27) and otherwise states as a fact that the undercut guide

groove (27) is undercut. See, e.g., ‘659 Patent at 4:40-41 (introducing that

the undercut guide groove (27) has the circular section (43) and the rec-

tangular section (44)). Similarly, with respect to the second embodiment

of the guide rail (16), the ‘659 Patent states as a fact that the supplemen-

tary outside contours of the limbs (66, 69) are essentially free of under-

cuts. See ‘659 Patent at 7:20-21.

     Finding nothing in the intrinsic evidence of record concerning the

meaning of the term “undercut guide groove,” the Court turns to extrinsic

evidence for guidance on “the commonly understood meaning” of the term.

Phillips, 415 F.3d at 1322. Macauto does not argue that BOS’s textbook-

based definition is inconsistent with the ‘659 Patent. Likewise, the Court

finds that BOS’s textbook-based definition fairly covers the undercut

guide groove (27), excludes the supplementary outside contours of the

limbs (66, 69)), and fairly explains the concept of an undercut in a way



                                    33
that is helpful to a jury. The Court therefore adopts BOS’s textbook-

based definition for its construction of the term after replacing the for-

mation portion with a more informative version consistent with the fact

that the real issue is ejection, not formation. See Pl. Br. Ex. E, ECF No.

36-6. This formulation is also consistent with the ‘659 Patent—in the

first embodiment, the outer part (41) of the guide rail (16) is elastically

deformable and therefore can be removed from a mold core that produces

the circular section (43) and the rectangular section (44), see ‘659 Patent

at 5:13-18.

     D. “web”

                                            Macauto’s
                            BOS’s Pro-
  Disputed                                  Proposed     Court’s Con-
                 Claims     posed Con-
   Term                                     Construc-      struction
                             struction
                                                tion
“web”            23, 25,   a relatively    an elongation a thin sheet,
                 38 and    thin and flat   used to con-  plate or strip
                 39        connecting      nect two or
                           structure       more parts

     The parties request that the Court construe the term “web” in

claims 23, 25, 38 and 39 of the ‘659 Patent. As reflected by the reference

numbers in the claims, the term is directed to the web (68) of the limb

(66) of the first part (63) in the second embodiment of the guide rail (16),

which is accommodated by the groove (71) of the limb (69) of the second


                                    34
part (64). For reference, the term appears in the phrase “one of said first

and second connecting portions (68, 71) is in the form of a web.”

        BOS argues that “web” is not a term of art with a standard meaning

and should be construed to mean “a relatively thin and flat connecting

structure.” BOS argues that its proposed construction follows from the

description of the web (68) in the ‘659 Patent.

        Macauto argues that “web” should be construed to mean “an elon-

gation used to connect two or more parts.” Macauto argues that its pro-

posed construction follows from the introductory description of the web

(68) and the groove (71) in the “Objects and Summary of the Invention”

section of the ‘659 Patent as “connecting means” that “cooperate” with

one another. Macauto also argues that its proposed construction is con-

sistent with the Merriam-Webster’s Collegiate Dictionary definition of

“web” as “a thin metal sheet, plate, or strip” or “the plate connecting the

upper and lower flanges of a girder or rail.” See Def. Br. Ex. 5, ECF No.

37-1.

        Macauto argues that BOS’s proposed construction is not consistent

with the description of the web (68) and the groove (71) in the ‘659 Patent

because the web (68) does not need to be a connecting structure by itself.



                                     35
For instance, Macauto draws a distinction between the web (68) being a

connecting structure by itself and being one of two “connecting means”

that “cooperate” with one another. The introductory description of the

first and second parts (63, 64) in the “Objects and Summary of the Inven-

tion” section of the ‘659 Patent states that they “may at least sectionally

be integrally connected to one another. Such an integral connection can

be produced by means of laser welding, ultrasonic welding, bonding or

other connecting techniques.”

     BOS argues that Macauto’s proposed construction does not provide

objective boundaries on the scope of the term. For instance, Macauto’s

proposed construction covers shapes that could not be accommodated by

a groove. BOS argues that its construction is consistent with the descrip-

tion of the web (68) and the groove (71) in the ‘659 Patent because the

web (68) does not need to be a connecting structure by itself. The ‘659

Patent describes other techniques for connecting the first and second

parts (63, 64) to supplement, not replace, the web (68) and the groove (71).

BOS also argues that its proposed construction is consistent with Ma-

cauto’s dictionary definition of “web.”




                                    36
     As explained below, the Court finds that the term “web” should be

construed to mean “a thin sheet, plate or strip.”

     The context in which the term “web” is used in the claims implies

that the construction of the term should be directed to the form of the

web (68), not the function of the web (68) with respect to connecting the

first and second parts (63, 64). Phillips, 415 F.3d at 1314. Initially, the

term first appears in dependent claims 23 and 38 in the phrase “one of

said first and second connecting portions (68, 71) is in the form of a web.”

Independent claims 22 and 37 already include the term “said connecting

parts/portions . . . being interconnectable,” which, as set forth above, will

be construed to mean “said connecting parts/portions . . . having struc-

tures capable of connecting with one another in a mating fashion.” Ac-

cordingly, to avoid redundancy between the independent claims and the

dependent claims, the Court rejects both BOS’s and Macauto’s proposed

constructions to the extent they are incorrectly directed to the function of

the web (68) with respect to connecting the first and second parts (63, 64).




                                     37
     The intrinsic evidence of record does not define the term “web” or

otherwise reveal that the term has a special definition other than its or-

dinary meaning. See Phillips, 415 F.3d at 1314. Instead, the ‘659 Patent

simply uses “web” to name the web (68).

     Finding nothing in the intrinsic evidence of record concerning the

meaning of the term “web,” the Court turns to standard dictionaries for

guidance on “the commonly understood meaning” of the term. Phillips,

415 F.3d at 1322. Setting aside the portions directed to function, the

Court finds that BOS and Macauto’s matching dictionary definition fairly

covers the web (68). For instance, with respect to the web (68) and the

groove (71), in the “Detailed Description of the Preferred Embodiments”

section, the ‘659 Patent describes that:

                  …The wall 67 ends approximately at the
           height of a plane that corresponds to the upper
           limiting wall of the slot 28. Beginning at this loca-
           tion, the wall or the limb 66 transforms into a nar-
           row web 68 that protrudes, as shown in FIG. 4,
           over a plane defined by the center of the circular
           section 43 and the center of the slot 28. Consider-
           ing the circular section 43 as a clock, the point of
           transition between the wall 67 and the web 68 that
           has a smooth outer surface that lies between 10
           o’clock and 11 o’clock.
                                    ***
                  On the opposite side of the slot 68 [sic, 28] [as
           the limb 67 and the web 68], the limb 69 protrudes


                                     38
           upwardly over the slot 28 by a certain distance and
           is provided with a groove 71 that accommodates
           the web 68 in the mounted condition as shown.
           The web 68 and the groove 71 extend over the en-
           tire length of the guide rail 16.

‘659 Patent at 6:34-42 and 6:51-55. The Court therefore adopts BOS and

Macauto’s matching dictionary definition for its construction of the term

with the exception of the metal portion, which is inconsistent with the

‘659 Patent because the first and second parts (63, 64) are made of ther-

moplastic material. See, e.g., ‘659 Patent at 7:4-8.

     E. “integral component”

                                             Macauto’s
                           BOS’s Pro-
  Disputed                                    Proposed      Court’s Con-
                 Claims    posed Con-
   Term                                       Construc-      struction
                            struction
                                                  tion
“integral        32 and    a part that is   a part com-     a component
component”       42        formed as a      posed of two    that is
                           unit with a      or more         formed as a
                           larger struc-    pieces, which   unit with a
                           ture             are connected   larger struc-
                                            as if they      ture
                                            were one sin-
                                            gle piece

     The parties request that the Court construe the term “integral com-

ponent” in claims 32 and 42 of the ‘659 Patent. As reflected by the refer-

ence numbers in the claims, the term is directed to one of the first and

second parts (63, 64) in the second embodiment of the guide rail (16). The


                                    39
term appears in the phrase “forms an integral component of,” which is

directed to the relationship of one of the first and second parts (63, 64)

with a section of an inside lining (6).

     BOS argues that “integral component” should be construed to mean

“a part that is formed as a unit with a larger structure.” BOS argues that

its proposed construction covers the second part (64) in the ‘659 Patent

in the context of its relationship with the inside lining (6). For instance,

BOS points out that the introductory description of the first and second

parts (63, 64) in the “Objects and Summary of the Invention” section of

the ‘659 Patent states that it “is possible to make one of the two parts

integrally with a section of the inside lining.” BOS also argues that its

proposed construction is consistent with the Merriam-Webster Collegiate

Dictionary definition of “integral” as “formed as a unit with another part.”

See Pl. Br. Ex. D, ECF No. 36-5.

     Macauto argues that “integral component” should be construed to

mean “a part composed of two or more pieces, which are connected as if

they were one single piece.” Macauto argues that its proposed construc-

tion covers the second part (64) in the ‘659 Patent in the context of its

relationship with the inside lining (6). For instance, Macauto points out



                                     40
that the introductory description of the first and second parts (63, 64) in

the “Objects and Summary of the Invention” section of the ‘659 Patent

states that it “is possible to make one of the two parts integrally with a

section of the inside lining.” Macauto also argues that its proposed con-

struction is consistent with the Merriam-Webster’s Collegiate Dictionary

definitions of “integral” as “essential to completeness” or “composed of

constituent [sic, integral] parts” and “component” as “a constituent part.”

See Def. Br. Ex. 5, ECF No. 37-1.

     Macauto argues that BOS’s proposed construction is not supported

by the evidence because it suggests that there must be a relative size

difference between the two joined parts.

     BOS argues that Macauto’s proposed construction is ambiguous be-

cause it redefines one “component” as something “composed of two or

more pieces.” The claim term appears in the phrase “forms an integral

component of,” which addresses use, not composition. BOS also argues

that both Macauto’s proposed construction and Macauto’s argument

against BOS’s proposed construction wrongly focus on the combination of

one of the first and second parts (63, 64) and a section of the inside lining

(6), as opposed to one of the first and second parts (63, 64) by itself.



                                     41
      As explained below, the Court finds that the term “integral compo-

nent” should be construed to mean “a component that is formed as a unit

with a larger structure.”

      At the outset, the Court finds that the context in which the term

“integral component” is used in the claims implies that the construction

of the term should be directed to one of the first and second parts (63, 64)

by itself. Specifically, the term appears in the phrase “forms an integral

component of,” which is directed to the relationship of one of the first and

second parts (63, 64) with a section of the inside lining (6). Accordingly,

the Court rejects Macauto’s proposed construction because it focuses on

the combination of one of the first and second parts (63, 64) and a section

of the inside lining (6).

      The intrinsic evidence of record does not define the term “integral

component” or otherwise reveal that the term has a special definition

other than its ordinary meaning. See Phillips, 415 F.3d at 1314. Instead,

the ‘659 Patent assumes that a person of ordinary skill in the art under-

stands the concept of integral components. For instance, in the “Back-

ground of the Invention” section, the ‘659 Patent describes that “certain




                                    42
difficulties can occur when integrating the guide rail into the inside lin-

ing.” ‘659 Patent at 1:39-41. In the introductory description of the first

and second parts (63, 64) in the “Objects and Summary of the Invention”

section, the ‘659 Patent describes that: “Since neither part contains un-

dercuts, it also is possible to make one of the two parts integrally with a

section of the inside lining, for example, of the C-column. In other words,

this part of the guide rail arrangement is injection-molded integrally with

the plate-shaped part of the lateral lining.” Id. at 2:32-36.

     In the “Detailed Description of the Preferred Embodiments” section,

the ‘659 Patent describes that:

                 The other part 64 of the guide rail 16 forms
           an integral component of the inside lining 6…
                                    ***
                 The guide rails 16 according to FIGS. 3 and
           4 are shown and described as forming, at least sec-
           tionally, part of the inside lining, for example, of
           the C-column. However, it will be understood that
           the guide rails 16 also could be made separately
           thereof and connected to snap-in elements of the
           lateral lining or the car body, such as by means
           complementary tabs or snap-in elements.

                 The visual side section 45b then would end
           approximately at the location at which the arc-
           shaped progression begins in the structure. The
           tabs for interlocking the guide rail 16 would be ar-




                                    43
            ranged, for example, on the limb 69 in an exten-
            sion of the slot 28 in the embodiment shown in
            FIGS. 4 and 5.

Id. at 6:43-45 and 7:29-35.

      Finding nothing in the intrinsic evidence of record concerning the

meaning of the term “integral component,” the Court turns to standard

dictionaries for guidance on “the commonly understood meaning” of the

term. See Phillips, 415 F.3d at 1322. The Court finds that BOS’s diction-

ary definition fairly covers one of the first and second parts (63, 64) in the

context of its relationship with a section of the inside lining (6), and fairly

explains the concept of integral components in a way that would be help-

ful to a jury. The Court therefore adopts BOS’s dictionary definition for

its construction of the term after replacing “part” with “component” for

consistency with the term itself.




                                      44
                          V. CONCLUSION

     The Court construes the disputed claim terms as set forth above.

The Court reserves the right to modify its claim constructions as the in-

fringement and validity issues of the asserted patent become known.

     SO ORDERED.

     DATED October 18, 2019.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge




                                   45
